Case 1:19-cr-O00096-JSR Document 161 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- 8 ee x
UNITED STATES OF AMERICA :
19-cr-96 (JSR)
_—Vr
ORDER
SYDNEY SCALES and ERNEST HORGE,
Defendants.
ce ee x

JED S. RAKOFF, U.S.D.d.

Yesterday, counsel for all parties jointly called Chambers
pursuant to the Court's Individual Rules regarding certain
pretrial motions contemplated by the parties. The parties mutually
agreed upon a proposed briefing schedule, which the Court adopts,

® The Government’s motion to quash the Rule 17({c) subpoena

issued by Scales and served on the Bureau of Prisons shall
be filed by June 18. Scales’s response shall be filed by
June 22. There will be no reply brief or oral argument,

unless the Court directs otherwise.

e The defendants’ motion to preclude certain cell-site
location information on Daubert and Rule 403 grounds and
to compel certain discovery, as well as Scales’s renewed
motion to sever, shall be filed by June 24, The
Government’s opposition to these motions shall be filed by

July 7. Unless the Court directs otherwise, there wili be

 
Case 1:19-cr-00096-JSR Document 161 Filed 06/17/21 Page 2 of 2

no reply brief. Oral argument and a Daubert hearing, if
necessary, are scheduled for July 13 at 3 p.m., in person

in Courtroom 14B.

e Motions in limine shall be served upon the opposing party
by July 7. These motions, together with the parties’
oppositions thereto, shall be filed on the docket by July

14 at 5 p.m.

 

SO ORDERED.
Dated: New York, NY dle
June 17, 2021 oO RAKOFF, U.S.D.d.

 
